          8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 1 of 18 - Page ID # 1




 1   Mark L. Javitch* (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff
     and those similarly situated
 6   *Pending Pro Hac Vice Admission
 7
 8
 9                                   UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEBRASKA
11
12   TERRANCE SHANAHAN, individually and on                Case No.: 8:19-CV-00441
     behalf of all others similarly situated
13                      Plaintiff,
                                                           CLASS ACTION COMPLAINT

14   v.                                                    JURY TRIAL DEMANDED
15   HARD TACK INC., a Delaware Corporation,
     DEALER RENEWAL SERVICES., an unknown
16   Florida business entity, BUDCO BUSINESS TO
     BUSINESS INC., D/B/A BUDCO FINANCIAL
17   SERVICES, a Michigan Corporation, ROYAL
18   ADMINISTRATION SERVICES, INC., a
     Florida Corporation, AMERICAN BANKERS
19   INSURANCE COMPANY OF FLORIDA, a
     Florida corporation, Doe 1, an unknown business
20   entity, and DOES 2-5, inclusive
21                     Defendants.

22
                                        CLASS ACTION COMPLAINT
23
24          1.    Plaintiff TERRANCE SHANAHAN (“Plaintiff”) brings this Class Action Complaint and

25   Demand for Jury Trial against HARD TACK INC., a Delaware Corporation, Defendant DEALER

26   RENEWAL SERVICES, an unknown entity, Defendant BUDBO BUSINESS TO BUSINESS INC.,
27   D/B/A BUDCO FINANCIAL SERVICES, a Michigan Corporation, Defendant ROYAL
28
                                                       1
                                                                                       8:19-CV-00441
        8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 2 of 18 - Page ID # 2




 1   ADMINISTRATION SERVICES, INC., a Florida Corporation, Defendant AMERICAN BANKERS

 2   INSURANCE COMPANY OF FLORIDA, a Florida Corporation and Defendant DOES 1-5 inclusive
 3   (together, “Defendants”) for selling their products via illegal robocalls, to get them to stop playing
 4
     prerecorded voice messages to consumers nationwide, and to obtain redress for all persons injured by
 5
     their conduct. Plaintiff alleges as follows upon personal knowledge as to itself and her own acts and
 6
     experiences, and, as to all other matters, upon information and belief, including investigation conducted
 7
 8   by its attorney,

 9                                        NATURE OF THE ACTION

10          2.      In the course of selling their services, Defendants and/or their agents placed thousands of
11   automated calls to consumers’ cell phones nationwide using an automatic telephone dialing system in
12
     violation of the TCPA.
13
            3.      However, Defendants did not obtain consent prior to placing these calls and, therefore,
14
     are in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
15
16          4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing

17   equipment that could target millions of consumers en masse. Congress found that these calls were not

18   only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
19   commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
20
     1969-71.
21
            5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
22
     Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.
23
24          6.      By placing the calls at issue, Defendants have violated the statutory rights of Plaintiff and

25   the Class.

26          7.      In 2013, the FCC required prior express written consent for all autodialed or prerecorded
27   telemarketing calls (“robocalls”) to wireless numbers and residential lines. Specifically, it ordered that:
28
                                                          2
                                                                                                    8:19-CV-00441
        8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 3 of 18 - Page ID # 3




 1                  [A] consumer’s written consent to receive telemarketing robocalls must be signed
           and be sufficient to show that the consumer: (1) received “clear and conspicuous
 2         disclosure” of the consequences of providing the requested consent, i.e., that the consumer
           will receive future calls that deliver prerecorded messages by or on behalf of a specific
 3         seller; and (2) having received this information, agrees unambiguously to receive such calls
 4         at a telephone number the consumer designates.[] In addition, the written agreement must
           be obtained “without requiring, directly or indirectly, that the agreement be executed as a
 5         condition of purchasing any good or service.[]”
           In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27
 6
 7   F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted) (“the FCC Letter”).

 8         8.      Plaintiff therefore seeks an injunction requiring Defendants to stop its unconsented
 9   calling, as well as an award of actual and statutory fines to the Class members, together with costs and
10
     reasonable attorneys’ fees.
11
                                                    PARTIES
12
           9.      Plaintiff TERRANCE SHANAHAN is a natural person and is a citizen of the District of
13
     Nebraska.
14
15         10.     Defendant HARD TACK INC. (“Defendant HARD TACK”) is a corporation organized

16   and existing under the laws of the state of Delaware with its principal place of business at 1800 Old
17   Okechobee Road, #200A, West Palm Beach, FL 33409. Its registered agent is Registered Agent, Inc., 8
18
     The Green, Suite A, Dover, Delaware 19901.
19
           11.     Defendant DEALER RENEWAL SERVICES (“Defendant DEALER”) is an unknown
20
     business entity organized and existing under the laws of the State of Florida with its principal place of
21
     business at 3300 S. Dixie Hwy, #1-142, West Palm Beach, FL 33405.
22
23         12.     Defendant BUDCO BUSINESS TO BUSINESS INC. D/B/A BUDCO FINANCIAL

24   SERVICES (Defendant “BUDCO”) is a corporation organized and existing under the laws of the State
25   of Michigan with its principal place of business at 333 W. Fort Street, Suite 1750, Detroit, MI 48226.
26
27
28
                                                         3
                                                                                                 8:19-CV-00441
        8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 4 of 18 - Page ID # 4




 1   BUDCO’s registered agent is The Corporation Company, 40600 Ann Arbor Rd E Ste 201, Plymouth,

 2   Michigan, 48170.
 3         13.     Defendant ROYAL ADMINISTRATION SERVICES INC. (Defendant “ROYAL”) is a
 4
     corporation organized and existing under the laws of the State of Florida with its principal place of
 5
     business at 51 Mill Street, Building F, Hanover, MA 02339. Its registered agent is Corporation Service
 6
     Company, 1201 Hays Street, Tallahassee, FL 32301.
 7
 8         14.     Defendant AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA

 9   (Defendant “AMERICAN”) is a corporation organized and existing under the laws of the State of Florida

10   with its principal place of business at 11222 Quail Roost Drive, Miami, FL 33175. Its registered agent
11   is the Chief Financial Officer, located at 200 E. Gaines Street, Tallahassee FL 32399.
12
           15.     Defendant DOE 1 is an unknown business entity.
13
           16.     The true names and capacities of the Defendant sued herein as DOES 1-5, inclusive are
14
     currently unknown to Plaintiff, who therefore sue such Defendants by their fictitious names. Each of the
15
16   Defendants designated herein as a DOE is legally responsible for the unlawful acts alleged herein.

17   Plaintiff will seek leave of Court to amend the Complaint to reflect the true names and capacities of the

18   DOE Defendants when such identities become known.
19         17.        Plaintiffs does not yet know the identity of Defendants’ employees/agents identified as
20
     DOES 1-5, inclusive, that had direct, personal participation or personally authorized the conduct found
21
     to have violated the statute and were not merely tangentially involved. They are named tentatively as
22
     numerous District Courts have found that individual officers/principals of corporate entities may be
23
24   personally liable (jointly and severally) under the TCPA if they had direct personal participation in or

25   personally authorized the conduct found to have violated the statute and were not merely tangentially

26   involved.
27
28
                                                         4
                                                                                                 8:19-CV-00441
        8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 5 of 18 - Page ID # 5




 1                                        JURISDICTION AND VENUE

 2         18.       This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as the action
 3   arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal statute.
 4
           19.       This Court has personal jurisdiction over Defendants because they placed phone calls into
 5
     this District in the State of Nebraska and this lawsuit arises directly out of the contacts between
 6
     Defendants and Nebraska.
 7
 8         20.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the wrongful

 9   conduct giving rise to this case occurred in this District.

10                                  COMMON FACTUAL ALLEGATIONS
11         21.       Defendants are companies that market, sell, finance and provide vehicle service contracts
12
     to consumers.
13
           22.       Defendant HARD TACK and/or Defendant DEALER is/are the sales agents for the joint
14
     product with the other Defendants.
15
16         23.       Defendant ROYAL is the administrator and the party responsible for the benefits of the

17   vehicle service contract.

18         24.       Defendant BUDCO is the financer of the vehicle service contract.
19         25.       Defendant AMERICAN is a secondary insurer for the contract.
20
           26.       To increase the reach of their efforts in writing Vehicle Service contracts, Defendants
21
     and/or their authorized sales agents repeatedly called thousands of cell phones at a time using an
22
     automatic telephone dialing system in violation of the TCPA.
23
24         27.       Defendants and/or their authorized sales agents used an automatic telephone dialing

25   system to conceal or “spoof” their actual phone number in order to trick Plaintiffs into answering a

26   familiar number.
27         28.       When Plaintiff and the Class members answered their cellular phones, they heard silence
28
                                                           5
                                                                                                 8:19-CV-00441
        8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 6 of 18 - Page ID # 6




 1   for several seconds and a distinct “click” sound before being transferred to a live agent, which further

 2   denotes the use of an automatic telephone dialing system.
 3         29.     Upon information and belief, the technology used to robocall Plaintiff and the Class had
 4
     the capability to store phone numbers and dial those numbers automatically.
 5
           30.     Unfortunately, Defendants failed to obtain consent from Plaintiff and the Class before
 6
     bombarding their cell phones with these illegal voice recordings.
 7
 8                     FACTS SPECIFIC TO PLAINTIFF TERRANCE SHANAHAN

 9         31.     On August 30, 2019 at 9:45 a.m., Plaintiff received a call on Plaintiff’s cell phone number.

10         32.     The caller ID on the incoming call displayed as (531) 365-0094.
11
12
13
14
15
16
17
18
19
20
21
22
           33.     When Plaintiff answered his phone, Plaintiff said “hello” several times, but there was
23
     silence for several seconds. Plaintiff then heard a “click” sound before a live agent with Defendant Doe
24
     1 answered.
25
26         34.     Defendant Doe 1 asked Plaintiff for details about his car, such as the make, model, and

27   mileage.

28
                                                         6
                                                                                                  8:19-CV-00441
        8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 7 of 18 - Page ID # 7




 1         35.     Defendant Doe 1 then transferred Plaintiff to a live sales representative with Defendant

 2   HARD TACK and/or Defendant DEALER.
 3         36.     In order to investigate the companies who were responsible for the illegal and unauthorized
 4
     call to Plaintiff’s cellular telephone, Plaintiff purchased and the vehicle service contract which was
 5
     administered, insured and financed by ROYAL, BUDCO, and AMERICAN.
 6
           37.     Plaintiff never consented to receive calls from Defendants. Plaintiff had no relationship
 7
 8   with Defendants prior to this illegal phone call.

 9         38.     Defendants’ call violated Plaintiff’s statutory rights under the TCPA.

10                              BASIS FOR LIABILITY: DIRECT LIABILITY
11         39.     Defendants ROYAL, BUDCO and AMERICAN have effectively outsourced their illegal
12
     robocalling to Defendant HARD TACK and/or Defendant DEALER and/or Defendant John Doe.
13
           40.     But this is not a basis for avoiding liability.
14
           41.     On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding that
15
16   sellers may not avoid liability by outsourcing telemarketing:

17                [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
           activities to unsupervised third parties would leave consumers in many cases without an
18         effective remedy for telemarketing intrusions. This would particularly be so if the
           telemarketers were judgment proof, unidentifiable, or located outside the United States, as
19         is often the case. Even where third-party telemarketers are identifiable, solvent, and
20         amenable to judgment limiting liability to the telemarketer that physically places the call
           would make enforcement in many cases substantially more expensive and less efficient,
21         since consumers (or law enforcement agencies) would be required to sue each marketer
           separately in order to obtain effective relief. As the FTC noted, because “[s]ellers may
22         have thousands of ‘independent’ marketers, suing one or a few of them is unlikely to make
           a substantive difference for consumer privacy.
23
24         May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

25
26
27
28
                                                           7
                                                                                                8:19-CV-00441
        8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 8 of 18 - Page ID # 8




 1                                           AGENCY ALLEGATIONS

 2          42.     The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including the
 3   assertion that a seller’s liability requires a finding of formal agency and immediate direction and control
 4
     over the third-party who placed the telemarketing call. Id. at 6587 n. 107.
 5
            43.     Prior to conducting discovery in this litigation, due to the anonymous nature of
 6
     robocalling, Plaintiff has no way to identify the exact party who called his phone.
 7
 8          44.     However, for the purposes of TCPA liability, Plaintiff is not expected to know this

 9   information at the pleading stage.

10          45.     The May 2013 FCC Ruling states that called parties may obtain “evidence of these kinds
11   of relationships . . . through discovery, if they are not independently privy to such information.” Id. at
12
     6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent authority on behalf of the
13
     telemarketer “should be sufficient to place upon the seller the burden of demonstrating that a reasonable
14
     consumer would not sensibly assume that the telemarketer was acting as the seller’s authorized agent.”
15
16   Id. at 6593 (¶ 46).

17          46.     Even if Defendants HARD TACK, DEALER, ROYAL, BUDCO and AMERICAN

18   allege that they did not personally make the TCPA-violating calls, Defendants are still liable for
19   Defendant Doe 1’s actions if it took steps to cause the calls to be made, or if the calls were made
20
     pursuant to Defendants’ actual authority, apparent authority and/or ratification, or pursuant to joint
21
     enterprise or acting in concert liability.
22
23                              BASIS FOR LIABILITY: ACTUAL AUTHORITY
24
            47.     Defendants ROYAL, BUDCO, and AMERICAN authorized Defendants HARD TACK,
25
     DEALER and/or Doe 1 to generate prospective customers. Defendants’ integration of robocalling into
26
     its sales process was so seamless that it appeared to an outside party like Plaintiff that Defendants HARD
27
28
                                                          8
                                                                                                   8:19-CV-00441
        8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 9 of 18 - Page ID # 9




 1   TACK, DEALER and/or Doe 1 was the telemarketing department of Defendants ROYAL, BUDCO, and

 2   AMERICAN.
 3         48.     But apparently, Defendants HARD TACK, DEALER and/or Doe 1 were an outside firm
 4
     that Defendants hired, which permitted ROYAL, BUDCO, and AMERICAN to enjoy the benefits of
 5
     mass robocalling while moving the illegal activity “outside their purview.”
 6
           49.     Accordingly, the FCC has explained that its “rules generally establish that the party on
 7
 8   whose behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &

 9   Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC

10   Rcd 12391, 12397 (¶ 13) (1995).
11         50.     In their January 4, 2008 ruling, the FCC reiterated that a company on whose behalf a
12
     telephone call is made bears the responsibility for any violations. Id. (specifically recognizing “on behalf
13
     of” liability in the context of an autodialed or prerecorded message call sent to a consumer by a third
14
     party on another entity’s behalf under 47 U.S.C. § 227(b)).
15
16         51.     More specifically, the May 2013 FCC Ruling held that, even in the absence of evidence of

17   a formal contractual relationship between the seller and the telemarketer, a seller is liable for

18   telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls. 28 FCC
19   Rcd at 6586 (¶ 34).
20
           52.     ROYAL, BUDCO, and AMERICAN manifested to HARD TACK, DEALER and/or Doe
21
     1 that they wanted HARD TACK, DEALER and/or Doe 1 to recruit particular types of customers for
22
     them on a large scale.
23
24         53.     HARD TACK, DEALER and/or Doe 1 accepted the undertaking.

25         54.     There was an understanding that ROYAL, BUDCO, and AMERICAN controlled HARD

26   TACK, DEALER and/or Doe 1 by specifying the criteria of potential customers that would be most
27   profitable for Defendants to sell to after they had been robocalled.
28
                                                         9
                                                                                                   8:19-CV-00441
      8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 10 of 18 - Page ID # 10




 1         55.     Assured also specified criteria to HARD TACK, DEALER and/or Doe 1 to receive live

 2   incoming call transfers of consumers generated pursuant to robocalls.
 3         56.     Assured coordinated its technological capabilities with HARD TACK, DEALER and/or
 4
     Doe 1 for its telemarketing agents to receive live transfers of incoming calls generated pursuant to
 5
     robocalls.
 6
           57.     ROYAL, BUDCO, and AMERICAN integrated their systems with HARD TACK,
 7
 8   DEALER and/or Doe 1 so they could access the records of the people with whom they executed contracts.

 9         58.     Upon information and belief ROYAL, BUDCO, and AMERICAN had access to the sales

10   and customers generated by the illegal robocalling.
11                             BASIS FOR LIABILITY: APPARENT AUTHORITY
12
           59.     The May 2013 FCC Ruling further clarifies the circumstances under which a telemarketer
13
     has apparent authority:
14
           [A]pparent authority may be supported by evidence that the seller allows the outside sales
15         entity access to information and systems that normally would be within the seller’s exclusive
16         control, including: access to detailed information regarding the nature and pricing of the
           seller’s products and services or to the seller’s customer information. The ability by the outside
17         sales entity to enter consumer information into the seller’s sales or customer systems, as well
           as the authority to use the seller’s trade name, trademark and service mark may also be relevant.
18         It may also be persuasive that the seller approved, wrote or reviewed the outside entity’s
           telemarketing scripts. Finally, a seller would be responsible under the TCPA for the
19         unauthorized conduct of a third-party telemarketer that is otherwise authorized to market on
20         the seller’s behalf if the seller knew (or reasonably should have known) that the telemarketer
           was violating the TCPA on the seller’s behalf and the seller failed to take effective steps within
21         its power to force the telemarketer to cease that conduct.

22         28 FCC Rcd at 6592 (¶ 46).
23         60.     ROYAL, BUDCO, and AMERICAN authorized HARD TACK, DEALER and/or Doe 1
24
     to generate prospective customers for them.
25
26
27
28
                                                        10
                                                                                                   8:19-CV-00441
      8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 11 of 18 - Page ID # 11




 1         61.     The integration of their sales efforts with robocalling Defendants used was so seamless

 2   that it appeared to Plaintiff that HARD TACK, DEALER and/or Doe 1 was one and the same company
 3   with all the Defendants.
 4
           62.     Plaintiff reasonably believed and relied on the fact that HARD TACK, DEALER and/or
 5
     Doe 1 had received permission and instructions to conduct activity on their behalf by ROYAL,
 6
     BUDCO, and AMERICAN.
 7
 8                               BASIS FOR LIABILITY: RATIFICATION
 9         63.     ROYAL, BUDCO, and AMERICAN knowingly accepted business that originated
10
     through the illegal robocalls placed by HARD TACK, DEALER and/or Doe 1.
11
           64.     Despite being on notice of frequent violations, Defendants continue to work with
12
     companies that perform robocalling.
13
           65.     By accepting these contacts and relying on them to execute contracts, ROYAL, BUDCO,
14
15   and AMERICAN “manifest[ed] assent or otherwise consent[ed] . . . to act” on behalf of HARD TACK,

16   DEALER and/or Doe 1, as described in the Restatement (Third) of Agency.
17         66.     ROYAL, BUDCO, and AMERICAN ratified HARD TACK, DEALER and/or Doe 1’s
18
     TCPA violations by knowingly accepting the benefit of large volume of sales, despite that these sales
19
     were generated illegally.
20
           67.     Defendants took advantage of the violations by having their salespeople solicit the
21
     prospective customers while turning a blind eye to the way the potential customer was identified.
22
23         68.     Defendants ratified HARD TACK, DEALER and/or Doe 1’s TCPA violations by being

24   willfully ignorant of the violations or by being aware that such knowledge was lacking.
25         69.     ROYAL, BUDCO, and AMERICAN ratification caused HARD TACK, DEALER and/or
26
     Doe 1 to have their actual authority. Restatement § 4.01 cmt. b.
27
28
                                                       11
                                                                                                8:19-CV-00441
      8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 12 of 18 - Page ID # 12




 1
                                  BASIS FOR LIABILITY: JOINT ENTERPRISE
 2
           70.     ROYAL, BUDCO, and AMERICAN each had a tacit agreement or approved of after the
 3
 4   fact with Doe 1 for the sale of their products pursuant to HARD TACK, DEALER and/or Doe 1’s illegal

 5   robocalls.

 6         71.     Defendants were all part of a common enterprise and had a community of interest in
 7   quickly selling their joint vehicle service contracts pursuant to aggressive telemarketing.
 8
           72.     Defendants had an equal right to control the conduct thereof by specifying who should be
 9
     called, the questions that should be asked to people that were robocalled, and the procedure for
10
     transferring live customer calls.
11
12         73.     HARD TACK, DEALER and/or Doe 1’s violation of the TCPA is negligence per se.

13         74.     Because of HARD TACK, DEALER and/or Doe 1’s negligence, Plaintiff suffered damage.

14         75.     Defendants are all jointly and severally liable for the resulting damage caused by HARD
15   TACK, DEALER and/or Doe 1’s.
16
                               BASIS FOR LIABILITY: ACTING IN CONCERT
17
           76.     ROYAL, BUDCO, and AMERICAN acted in concert with HARD TACK, DEALER
18
     and/or Doe 1’s when they arranged to solicit and accepted live customer calls from the people that were
19
20   identified pursuant to HARD TACK, DEALER and/or Doe 1’s illegal robocalls.

21         77.     Defendants were part of a common design to robocall consumers and then solicit them for

22   vehicle service contracts.
23         78.     Defendants had a tacit understanding that HARD TACK, DEALER and/or Doe 1 was
24
     robocalling in violation of the TCPA.
25
           79.     ROYAL, BUDCO, and AMERICAN knew that HARD TACK, DEALER and/or Doe 1’s
26
     conduct was a breach of duty to Plaintiff in violating the TCPA.
27
28
                                                         12
                                                                                                   8:19-CV-00441
      8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 13 of 18 - Page ID # 13




 1         80.     ROYAL, BUDCO, and AMERICAN gave HARD TACK, DEALER and/or Doe 1

 2   substantial assistance in accomplishing the tortious result, including compensating HARD TACK,
 3   DEALER and/or Doe 1 for generating customers pursuant to robocalls and giving instructions on how to
 4
     represent them and what to ask the people that had been robocalled.
 5
           81.     ROYAL, BUDCO, and AMERICAN furthered the tortious conduct by their cooperation,
 6
     request, and compensation they paid to HARD TACK, DEALER and/or Doe 1, and by adopting HARD
 7
 8   TACK, DEALER and/or Doe 1’s acts for their own benefit.

 9         82.     ROYAL, BUDCO, and AMERICAN own conduct constitutes a breach of duty to Plaintiff.

10         83.     Plaintiff’s injury is indivisible.
11         84.     All Defendants acted tortiously and the harm resulted from the robocalling of HARD
12
     TACK, DEALER and/or Doe 1.
13
           85.     ROYAL, BUDCO, and AMERICAN are therefore jointly and severally liable for the
14
     resulting damage caused by HARD TACK, DEALER and/or Doe 1.
15
16                                            CLASS ALLEGATIONS

17         86.     Class Definitions: Plaintiff Shanahan brings this action pursuant to Federal Rule of Civil

18   Procedure 23(b)(1), 23(b)(2), and/or 23(b)(3) on behalf of himself and a class defined as follows:
19                     TCPA Class. All persons in the United States who: (1) from the last 4 years to
20                     present (2) who received at least one telephone call; (3) on his or her cellular or
                       residential telephone; (4) that used an automatic telephone dialing system; (5)
21                     for the purpose of promoting Defendant’s services; (6) where Defendant did not
                       first obtain the person’s express written consent.
22
           87.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding
23
24   over this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,

25   successors, predecessors, and any entity in which the Defendants or their parents have a controlling

26   interest and its current or former employees, officers and directors; (3) persons who properly execute and
27   file a timely request for exclusion from the Class; (4) persons whose claims in this matter have been
28
                                                         13
                                                                                                    8:19-CV-00441
      8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 14 of 18 - Page ID # 14




 1   finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’ counsel;

 2   and (6) the legal representatives, successors, and assigns of any such excluded persons.
 3         88.     Numerosity: The exact number of the Class members is unknown and not available to
 4
     Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants
 5
     placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of
 6
     the Class can be identified through Defendants’ records.
 7
 8         89.     Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in

 9   that Plaintiff and the Class members sustained damages arising out of Defendants’ uniform wrongful

10   conduct and unsolicited telephone calls.
11         90.     Adequate Representation: Plaintiff will fairly and adequately represent and protect the
12
     interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on
13
     behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
14
     other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained
15
16   competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and her

17   counsel are committed to vigorously prosecuting this action on behalf of the members of the Class and

18   have the financial resources to do so.
19         91.     Policies Generally Applicable to the Class: This class action is appropriate for
20
     certification because Defendants have acted or refused to act on grounds generally applicable to the Class
21
     as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of
22
     conduct toward the Class members and making final injunctive relief appropriate with respect to the Class
23
24   as a whole. Defendants’ practices challenged herein apply to and affect the Class members uniformly,

25   and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with respect to the Class as a

26   whole, not on facts or law applicable only to Plaintiff.
27
28
                                                         14
                                                                                                 8:19-CV-00441
      8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 15 of 18 - Page ID # 15




 1             92.   Commonality and Predominance: There are many questions of law and fact common to

 2   the claims of Plaintiff and the Class, and those questions predominate over any questions that may affect
 3   individual members of the Class. Common questions for the Class include, but are not necessarily limited
 4
     to the following:
 5
          i.         Whether Defendants’ conduct violated the TCPA;
 6
         ii.         Whether Defendants’ conduct violated the TCPA willingly and/or knowingly;
 7
 8      iii.         Whether Defendants used an automatic telephone dialing system to place calls to

 9   thousands of cell phones;

10       iv.         Whether Defendants obtained prior written consent prior to contacting any members of
11   the Class;
12
         v.          Whether members of the Class are entitled to treble damages based on the knowingness
13
     or willfulness of Defendants’ conduct.
14
               93.   Superiority: Plaintiff’s case is also appropriate for class certification because class
15
16   proceedings are superior to all other available methods for the fair and efficient adjudication of

17   plaintiff’s controversy as joinder of all parties is impracticable. The damages suffered by the individual

18   members of the Class will likely be relatively small, especially given the burden and expense of
19   individual prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be
20
     virtually impossible for the individual members of the Class to obtain effective relief from Defendants’
21
     misconduct. Even if members of the Class could sustain such individual litigation, it would still not be
22
     preferable to a class action, because individual litigation would increase the delay and expense to all
23
24   parties due to the complex legal and factual controversies presented in Plaintiff’s Complaint. By

25   contrast, a class action presents far fewer management difficulties and provides the benefits of single

26   adjudication, economy of scale, and comprehensive supervision by a single Court. Economies of time,
27   effort and expense will be fostered, and uniformity of decisions ensured.
28
                                                           15
                                                                                                     8:19-CV-00441
      8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 16 of 18 - Page ID # 16




 1                                         FIRST CAUSE OF ACTION
                                            Violation of 47 U.S.C. § 227
 2                                      (On behalf of Plaintiff and the Class)
 3         94.       Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 4
           95.       Defendants and/or its agents placed calls using an automatic telephone dialing system to
 5
     Plaintiff’s and the Class members’ cellular telephones without having their prior express written consent
 6
     to do so.
 7
 8         96.       The system used by Defendants to place such automated calls had the capability to store a

 9   list of numbers and automatically dial those numbers.

10         97.       Defendants calls were made for the purpose of advertising and marketing their products
11   and services related to automotive protection plans.
12
           98.       Defendants used an automatic telephone dialing system as proscribed by 47 U.S.C. §
13
     227(b)(1)(A)(iii) and 47 U.S.C. § 227(b)(1)(B) to generate Plaintiff’s phone number as well as the phone
14
     numbers of the Class members.
15
16         99.       As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the

17   Class’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling

18   them to recover $500 in civil fines for each violation and an injunction requiring Defendants to stop their
19   illegal calling campaign.
20
           100.      Defendants made the violating calls “willfully” and/or “knowingly” under 47 U.S.C. §
21
     227(b)(3)(C).
22
           101.      If the court finds that Defendants willfully and/or knowingly violated this subsection, the
23
24   court may increase the civil fine from $500 to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).

25
26                                             PRAYER FOR RELIEF
27
28
                                                           16
                                                                                                      8:19-CV-00441
       8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 17 of 18 - Page ID # 17




 1          WHEREFORE, Plaintiff TERRANCE SHANAHAN, individually and on behalf of the Class,

 2   prays for the following relief:
 3          A.      An order certifying the Class as defined above, appointing Plaintiff TERRANCE
 4
                    SHANAHAN as the Class representative and appointing Plaintiff’s counsel as Class
 5
                    Counsel;
 6
            B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
 7
 8          C.      An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully

 9                  and knowingly;

10          D.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
11                  call recipients’ prior express written consent to receive such calls, and otherwise
12
                    protecting interests of the Class;
13
            E.      An award of actual damages and/or statutory fines, costs and penalties;
14
            F.      Such other and further relief that the Court deems reasonable and just.
15
16                                                JURY DEMAND

17          Plaintiff requests a trial by jury of all claims that can be so tried.

18          Dated: October 9, 2019
19                                                  Respectfully submitted,
20
                                                    TERRANCE SHANAHAN, individually and on
21                                                  behalf of all others similarly situated,

22                                                  By: /s/ Mark L. Javitch                   .
23                                                  Mark L. Javitch (California SBN 323729)*
24                                                  Javitch Law Office
                                                    480 S. Ellsworth Ave
25                                                  San Mateo CA 94401
                                                    Tel: 650-781-8000
26                                                  Fax: 650-648-0705
27                                                  Attorney for Plaintiff
28
                                                           17
                                                                                                   8:19-CV-00441
     8:19-cv-00441-BCB-SMB Doc # 1 Filed: 10/09/19 Page 18 of 18 - Page ID # 18




 1                                    and those similarly situated
                                      *Pending Pro Hac Vice Admission
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            18
                                                                            8:19-CV-00441
